      Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


 FEDERICO FLORES, JR., et al.,                   §
                                                 §
 Plaintiffs,                                     §
                                                 §     Civil Case No. 7:18-cv-00113
 v.                                              §
                                                 §
 TEXAS SECRETARY OF STATE, et al.,               §     DECLARATORY AND INJUNCTIVE
                                                 §     RELIEF REQUESTED
 Defendants.                                     §
                                                 §



                       PLAINTIFFS’ RESPONSE TO
      DEFENDANT’S FIRST AMENDED MOTION FOR SUMMARY JUDGMENT

        Plaintiffs   FEDERICO     FLORES,      JR.,   MARIA     GUERRERO,      and    VICENTE

GUERRERO, jointly respond as follows to Defendant Secretary of State’s First Amended

Motion Summary Judgment (Doc. 65).

                           FACTUAL BACKGROUND & ALLEGATIONS

        Given the issues common across the parties’ dueling dispositive motions, rather than re-

file with the Court exhibits already on file, in the interest of space and to avoid repetition,

Plaintiffs hereby incorporate by reference the factual summary and all exhibits contained and

made part of their Amended Motion for Summary Judgment (Doc. 67), as if set forth fully herein.

Plaintiffs provide additional elaboration and/or summary of such facts here as particularly

appropriate or helpful with respect to the instant motion.

        The original petition in this action was filed by Plaintiffs Leticia Galvan and Martie

Garcia Vela in Texas state court on April 11, 2018. Defendant Secretary of State Rolando B.

Pablos removed the action to this Court on April 16, 2018. Doc. 1.



                                                 1
     Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 2 of 17



       On November 30, 2018, the Secretary filed his motion for summary judgment (Doc. 22),

the Early Voting Ballot Board Defendants filed their motion to dismiss (Doc. 23), and later that

same evening, Plaintiffs filed their First Amended Complaint (Doc. 24). The First Amended

Complaint added as plaintiffs four Starr County voters whose mail-in ballots for the March 2018

primaries had been rejected by the Ballot Board. See Doc. 24 at ¶¶ 9-12, 45-51. Plaintiff Amelia

Martinez passed away shortly thereafter, and her daughter, Magaly Serna, filed a Motion to

Substitute Party (Doc. 45), which the Court denied in an oral order on March 19, 2019. The facts

as to each remaining voter-Plaintiff are summarized in more detail in Plaintiffs’ Amended Motion

for Summary Judgment (Doc. 67) and, in the interest of space and to avoid repetition, Plaintiffs

do not repeat them all here. The material facts are that each voter attests to signing his or her

own application and his or her own carrier envelope, and yet each of their ballots were rejected

for perceived signature discrepancy by the EVBB. See Plfs’ Am. Joint Mtn. for Summ. J. at 2-3,

and Plfs’ Exhibits 2 (Depo. of Plaintiff Federico Flores, Jr.); 3 & 4 (Guerrero Plaintiffs’ BBM

applications and carrier envelopes); 5 (notices to Plaintiffs of rejected ballots); Doc. 65-2 (Depo.

of Plaintiff Maria Guerrero); Doc. 65-3 (Depo. of Plaintiff Vicente Guerrero).

       Plaintiffs lodge three basic legal arguments against the ballot by mail review and

rejection procedure in Texas. In Count 1, Plaintiffs argue that the Texas procedures permitting

rejection of a mail ballot for signature mismatch without affording an opportunity to cure a

perceived deficiency violates due process and the right to vote. Plaintiffs seek a declaration that

Texas’s procedure is illegal, and a permanent injunction against all Defendants. Prayer, Sec.

Am. Compl. (item 1.). Moreover, in addition to declaratory relief (as to all claims), Plaintiffs

pray specifically for:

       2. A permanent injunction against the State of Texas, by and through Secretary
          Pablos or as otherwise deemed appropriate by this Court, and against the Starr
          County Early Voting Ballot Board and each of its members, from enforcement
          of the statutory procedure permitting mail ballot rejection for perceived
                                                 2
      Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 3 of 17



             signature mismatch without affording appropriate procedural due process
             permitting voters a method of seeking to cure any deficiency that may be
             cured to ensure their ballot is counted;
         3. A permanent injunction or other appropriate order implementing
            constitutionally sufficient procedures to permit Texas voters whose mail
            ballots are slated to be rejected for perceived signature mismatch the
            opportunity to affirm their identity or otherwise to cure perceived deficiencies
            regarding their mail-in ballots so that they can be counted in the relevant
            election;
         4. A permanent injunction or other appropriate order directing the Secretary of
            State to provide notice of any procedures ordered by this Court to the public,
            including via the Secretary’s official website, and to the appropriate election
            administrator or other relevant election official of each county in Texas;
         5. Any further orders necessary or expedient in effectuating the relief sought
            herein;
         6. Nominal damages for the violation of Plaintiffs’ constitutional rights;
         7. Reasonable and necessary attorneys’ fees, costs, and expenses pursuant to 42
            U.S.C. § 1988; and
         8. All other relief to which Plaintiffs may be entitled.

Prayer, Sec. Am. Compl. (Doc. 58).

         In Count 2, Plaintiffs allege an equal protection challenge. However, Plaintiffs did not

argue any equal protection claim in their amended motion for summary judgment and are no

longer pursuing that claim.3

                                            STANDARD OF REVIEW

         Plaintiffs incorporate the standard of review as stated on page 11-12 of their Amended

Motion for Summary Judgment.

                                                   ARGUMENT

    The Secretary presses three arguments in the First Amended Motion for Summary Judgment

(Doc. 65): first, that the Secretary is not a proper party; second, that “Plaintiffs lack standing



3
  Plaintiffs’ First Amended Complaint also contained Count 3, a variation of the equal protection challenge, alleging
that “the manner in which the Starr County EVBB reviewed carrier envelopes for acceptance in this election—
whereby each individual member made unilateral decisions to accept or reject—violates equal protection.” That
count was omitted from the Second Amended Complaint.
                                                          3
       Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 4 of 17



because their injuries would not be redressed by an injunction”; and, lastly, that the challenged

laws are valid on the merits. None of these arguments are availing. Plaintiffs respond in turn.

  I.    As Chief Election Officer of the State, the Secretary of State is a Proper Party

        The Secretary claims that, as he does not directly appoint local election officials or

personally handle vote-by-mail, he is not a proper party to this suit. Secretary’s Amended MSJ at

8-11. This argument is foreclosed by the Fifth Circuit’s decision in OCA-Greater Houston v.

Texas, which makes plain that in a facial challenge to a Texas election statute, a plaintiff

establishing injury-in-fact also establishes causation and redressability as to the Secretary of

State, as the statutorily-designated chief election officer. 867 F.3d 604, 613-14 (5th Cir. 2017).

Indeed, the Secretary’s argument here is directly contrary to his own words and actions in

response to other litigation showing that he has willingly and proactively exercised the precise

authority with respect to local election officials that Plaintiffs seek to order him to exercise in

this case. Not only does the Secretary promulgate training, guidance, and forms to local election

officials, but the Secretary has already previously required local election officials to enforce or

not enforce specific provisions of the code when faced with a court order.

        Under the Texas Election Code, the Secretary is the “Chief Election Officer” of the state.

Tex. Elec. Code § 31.001. Consequently, he is charged with obtaining and maintaining

uniformity in the application, operation, and interpretation of the Election Code and with

distributing comprehensive written directives and instructions to state and local authorities who

administer election laws. Id.

        Courts have repeatedly recognized the Secretary’s role as chief election officer and have

required him to exercise his statutory authority over local election officials. The circumstances in

OCA-Greater Houston were materially indistinguishable from the facts at bar, in that the injury

arose from the actions of local election officials who, applying state law, refused to permit

                                                 4
     Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 5 of 17



Mallika Das (the voter) to use her son as her translator at the poll. 867 F.3d at 608. Just as here,

the ensuing lawsuit challenged a provision of the Election Code and plaintiffs sued the State and

the Secretary of State. Id. at 607. The Fifth Circuit held that the Secretary was the appropriate

party—despite the fact that the challenged law was applied by local election officials at the

polls—because of his role as the “Chief Election Officer.” On remand, the District Court for the

Western District of Texas issued a revised injunction, consistent with the Fifth Circuit’s

mandate, enjoining the Secretary “from enforcing” the challenged provisions of the Election

Code. OCA-Greater Houston v. State of Texas, No. 1:15-cv-00679-RP at p. 8 (W.D. Tex. May

15, 2018) (Order attached as Exhibit 9). The order further required the State and the Secretary to

“implement a remedial plan,” including revising and training instructional manuals and

publishing notices to local officials, as follows:

       1) Defendants shall revise training and instructional materials for state and
          county election officials to remove language that reflects the substance of
          Sections 61.033 and 64.0321. Specifically, such training and instructional
          materials shall no longer state that (a) an interpreter must be registered to vote
          in the same county as the voter; or (b) that assisting a voter is limited to
          conduct that occurs while the person is in the presence of the voter’s ballot or
          carrier envelope. This component of the Court’s injunction shall apply only to
          training or instructional materials published more than six weeks after the date
          of this order.

       2) Defendants shall distribute notice to all county elections departments
          clarifying that they are not to enforce Sections 61.033 and 64.0321. The notice
          should explicitly explain that an eligible voter is entitled to receive assistance
          from a person of their choosing, even if the person is not a registered voter, is
          registered to vote in a different county, is not of age to vote, or is not a United
          States citizen, so long as that person is eligible to provide assistance under
          Section 208. The notice should also explain that an eligible voter is entitled to
          receive assistance from a person of their choosing regardless of whether they
          identify that person as their “assistor” or “interpreter.” The notice may be
          distributed through any means, electronic or otherwise, reasonably calculated
          to inform county election officials that they are not to enforce Sections 61.033
          or 64.0321. Defendants shall issue this notice no later than three months after
          the date of this order.




                                                     5
     Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 6 of 17



Exhibit 9 at 8. Just like the “training and instructional materials” the Secretary was ordered to

revise in OCA, the Secretary already publishes a guide for the Early Voting Ballot Boards across

the state, Exhibit 12,

       Likewise, in Veasey v. Abbott, District Judge Nelva Gonzalez Ramos of the Southern

District of Texas recognized that the various state defendants, including the Secretary, had the

ability to directly exercise control over and compliance of local officials with its order. Exhibit

10 (Order Regarding Agreed Interim Plan for Elections, entered in No. 2:13-cv-00193 (Aug. 10,

2016). Among other things, the Secretary, Governor, and TXDOT Director were tasked with

ensuring local election officials complied with the court’s interim order in utilizing specific

documents regarding voter impediments, making oral translations, accepting specific

identification documents, and training local officials. Id. at 1-4. The court recognized the

extensive control the Secretary had over local election officials, going so far as requiring him and

the other defendants to even curtail activity of poll watchers. Id. at 3 (requiring that the

defendants to ensure that poll watchers did not “communicate in any manner with any voter

concerning the procedures outlined in this Order, presentation of identification, or the validity of

a voter’s impediment to obtain identification.”).

       In his response to the Veasey court’s order, the Secretary and other state defendants

submitted a plan detailing exactly how the Secretary would exercise his duties as chief election

officer and ensure compliance of local election officials. In their plan, the Secretary stated, “as

the State’s chief election officer,” the Secretary “is committed to providing effective education to

election officials on how to implement the interim remedy order.” Exhibit 11 at 7. “Indeed”-

according to the Secretary himself—“the Secretary of State is required by statute to adopt

standards of training in election law and procedure for election judges, to develop materials for a

standardized curriculum for training election judges, and to distribute those materials as

                                                    6
     Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 7 of 17



necessary.” Id (citing Tex. Elec. Code § 32.111(a)-(c)). Just as the Veasey court, the Secretary

recognized that he had a duty inform, train, issue guidance and forms to, and ensure compliance

of local election officials with the court’s order. Id. at 12-15.

        In his Amended Motion for Summary Judgment, the Secretary now asks the Court to

ignore his own words, his own actions, and clear judicial precedent, citing two inapposite cases

dealing not with the Secretary as the Chief Election Officer but regarding traceability to the

Governor on completely distinguishable facts. In Does #1-7 v. Abbot, the Secretary relies on a

court that found the lack of traceability in a suit against the Governor of Texas “based solely on

an officials general authority to enforce a state's laws.” 345 F. Supp. 3d 763, 773 (N.D. Tex.

2018) (emphasis added) (cited in Secretary’s Amended MSJ at 10). Unsurprisingly, the court

found there was no causal connection for the purposes of traceability, when the Governor had not

taken any action, threatened any action, and the statute did not have any specific provision giving

him an enforcement role. Does #1-7, 345 F. Supp. 3d at 773. Importantly, however, the court

determined that the Director of public safety was a “proper party to this suit” as the statute

delegated him enforcement and implementation roles. Id. at 733, n. 4. This authority, upon

which he relies to assert that Plaintiffs’ injuries are not traceable to him, actually stands for the

exact opposite proposition–state officials with statutory implementation roles are proper parties

to a suit concerning that statute.

        Likewise, the Secretary’s reliance on Inclusive Communities Project, Inc. v. Abbott, 3:17-

CV-0440-D, 2018 WL 2415034, at *5 (N.D. Tex. May 29, 2018), is completely inapposite.

Again, in a suit against the Governor, the court found that in the absence of enforcement, a threat

of enforcement, or “‘definite responsibilities’” related to[] the statute in question,” the

Governor’s “general duty to uphold the laws” will not sustain a finding of traceability. Id. at *6.




                                                   7
       Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 8 of 17



        Thus, the Election Code and binding Fifth Circuit precedent , hold that the Secretary has

the authority to ensure local election officials’ compliance with the Code and with the Court’s

order. Plaintiffs here bring a facial challenge to the statute, just like the Plaintiff in OCA-Greater

Houston.

 II.    Plaintiffs Have Standing.

        The Secretary argues that “Plaintiffs also have failed to allege a case or controversy

between them and the Secretary of State” on the alleged ground that “they have no viable claim

for prospective injunctive relief.”    Secretary’s Amended MSJ at 11-12.           This argument is

unavailing for two reasons.      First, it completely fails to account for Plaintiffs’ claims for

declaratory relief and nominal damages based on their past, realized injury from the rejection of

their ballots in 2018. Second, Plaintiffs’ claims for injunctive relief also remain viable given that

this is an election case and the statute at issue will continue to apply to others unless and until it

is enjoined.

           a. Standing for declaratory judgment and nominal damages

        Plaintiffs all undeniably have demonstrated injury in fact for Article III standing. Their

ballots were rejected for perceived signature mismatch, and they were not afforded a cure

opportunity, establishing injury from the alleged due process violation. Mr. Flores and the

Guerreros, therefore, have standing to prosecute these claims at least to the extent they seek

nominal damages and declaratory relief for this actual and past violation of fundamental rights—

the denial of their procedural due process. See Familias Unidas v. Briscoe, 619 F.2d 391, 402

(5th Cir. 1980) (affirming declaratory judgment in favor of a plaintiff who establishes past

infringement of constitutional rights even without actual damages). The injury-in-fact is the

denial of constitutionally sufficient process, regardless of whether such process would have

ultimately changed the decision to reject their ballots. See Doc. 43 at 6.


                                                  8
     Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 9 of 17



       Consequently, it is established that these Plaintiffs have standing to prosecute claims

arising from this past, actual, realized constitutional injury, including, at a minimum, claims for

a declaratory judgment that the current statutes/procedures are unconstitutional, and nominal

damages, as appropriate. Familias Unidas, 619 F.2d at 402.

           b. Standing for prospective injunctive relief

       A Plaintiff’s stated intent or desire to engage in the requisite activity in the future is only

relevant to the extent it is necessary to support prospective relief; here, the Plaintiffs’ requested

injunctions. The Secretary asserts that because the Plaintiffs “affirmatively disclaimed an intent

to vote by mail in future elections” in their depositions, they lack standing to seek an injunction.

Secretary’s Amended MSJ at 12. The Secretary conspicuously avoids citing any testimony,

however, and the testimony—the reasons each of these elderly voters actually gave when they

disclaimed intent to vote by mail in the future—is relevant.

       All three Plaintiffs couched their statements concerning future voting in terms of a direct

response to their rights being violated by the Secretary’s unconstitutional acts and the difficulty

this litigation has caused for them. In the case of Plaintiff Flores, while he did state he no longer

desires to vote-by mail, this completely ignores the context and reasoning of why he is scared to

do so. Shortly after saying this, Plaintiff Flores explained his reasoning: “This way, I avoid more

issues like this, more problems. That way they accept -- they accept me. Then I’ll be taking my

card to vote.” Flores Dep. 20:21-25 Later, Flores even discusses leaving the country if the

Secretary continued to infringe on his constitutional rights. Flores Dep. 19:8-13 (“I mean, they

should let me vote. If not, I’ll just go back to Mexico like La India Maria.”). Likewise, Plaintiffs

Maria and Vicente Guerrero stated directly that their disinterest in voting by mail in the future is

based on the rejection of their valid signatures. M. Guerrero Dep. 19:19-22; V. Guerrero Dep.

19:13-16. In effect, the Secretary has so egregiously violated the Plaintiffs rights, that the they

                                                 9
    Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 10 of 17



are simply too skeptical to believe that their constitutional right to vote would be respected in the

future.

          There is no question that without injunctive relief, the constitutionally insufficient

procedures will allow more Texas mail ballots to be rejected without due process in future

elections. The fact that these Plaintiffs have been so angered and discouraged by the deficient

procedures at issue to the point that they disclaimed intent to vote by mail in the future should

not be able to be used by the State to avoid an injunction. This is all the more true given that

voting by mail could become the only manner in which these Plaintiffs could exercise the

franchise in a future election, should their ability to travel deteriorate further. Faced with the

prospect of not voting at all, or voting by mail—particularly after this Court has ordered

constitutionally sufficient procedures—the Secretary cannot establish that these voters would not

choose to mail in a ballot.

          Moreover, the fact that this is an election case involving a constitutionally deficient

statutory procedure, applicable every election to every mail-ballot voter, distinguishes it from

cases like Lyons. The Supreme Court, for example, has long recognized relaxed justiciability

principles in election cases, repeatedly refusing to find cases moot, despite the lack of evidence

of future application of the challenged law to the plaintiff, because the statute will undoubtedly

remain on the books and apply to others. In fact, despite the normal rule that the “capable of

repetition” exception to mootness only applies where the same party alleges intent to engage in

the same activity, the “[Supreme] Court has not … dismissed an election case as moot where the

plaintiff failed to allege that he would be governed by the same flawed law in the next election.

Kucinich v. Texas Democratic Party, 563 F.3d 161, 164 (5th Cir. 2009) (collecting cases); see

also Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655, 662 (5th Cir. 2006) (“Thus, even

if it were doubtful that the Center would again attempt to engage in election-related speech in

                                                 10
       Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 11 of 17



Louisiana, precedent suggests that this case is not moot, because other individuals certainly will

be affected by the continuing existence of the CFDA.”).

III.     The Challenged Statutes and Procedures Violate the Constitution.

         Given that Plaintiffs have filed their own motion for summary judgment arguing that the

challenges statutes and procedures violate the Constitution, they incorporate that briefing in the

instant response, including the forthcoming briefing in Plaintiffs’ reply in support of their own

motion. Here, Plaintiffs respond to certain points made in the Secretary’s argument.

         a. Defendants invoke the wrong test for constitutionality

         The Secretary desperately flees from the Mathews test, arguing that the Anderson/Burdick

balancing analysis applies. Secretary’s Amended MSJ at 12-14. Plaintiffs demonstrate below

why the Mathews test inarguably applies to procedural due process claims such as the Plaintiffs’

claim here. But even if Anderson/Burdick applied, it would not change the result.

         The Secretary makes the general claim that state election laws are reviewed under the

Anderson/Burdick balancing test. Secretary’s Amended MSJ at 12-14. This is true when a

plaintiff challenges an election procedure as a burden on the right to vote generally and/or the

right to associate for political purposes under the First Amendment, such as ballot access

restrictions that were at issue in Anderson v. Celebrezze, 460 U.S. 780 (1983) (would-be

candidate challenging state deadline for filing application for place on ballot), and Burdick v.

Takushi, 504 U.S. 428 (1992) (Hawaii voter challenging state prohibition on write-in voting as

violation of his rights of expression and association under First and Fourteenth Amendments),

but those cases did not involve procedural due process (PDP) challenges to voting procedures.

Allegations of too little process are distinct from claims that an election law violates a

substantive right such as the right of association or right to vote; accordingly, (PDP) claims are

analyzed under a different test established in Mathews v. Eldridge, 424 U.S. 319 (1976). See

                                                11
    Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 12 of 17



Plfs’ Amended MSJ at 12. The Fifth Circuit has recognized that the Mathews analysis applies to

PDP claims in various substantive contexts, see, e.g., Swindle v. Livingston Parish Sch. Bd., 655

F.3d 386 (5th Cir. 2011) (PDP challenge regarding dismissal of student from public school),

including PDP challenges to state election laws, as in Wilson v. Birnberg, 667 F.3d 591, 601 (5th

Cir. 2012). Notably, the claim in Wilson was similar to that in Anderson, in that both plaintiffs

were candidates challenging state restrictions related to applying for a place on the ballot.

Although Wilson post-dates Anderson, the Fifth Circuit applied Mathews, because the plaintiff’s

challenge sounded in PDP, not the substantive associational rights of candidates as in Anderson.

Plaintiffs’ PDP claims here are analyzed under the test recognized in Mathews/Wilson. This is

why numerous other cases addressing PDP claims as to deficient mail-ballot rejection procedures

also apply the Mathews analysis, and properly explain the facial-challenge analysis in a case of

this nature. Martin v. Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. Oct. 24, 2018, appeal dismissed

sub nom. Martin v. Sec'y of State of Georgia, 18-14503-GG, 2018 WL 7139247 (11th Cir. Dec.

11, 2018); Saucedo v. Gardner, 335 F. Supp. 3d 202, 214 (D.N.H. Aug. 14, 2018); Zessar v.

Helander, 05-C-1917, 2006 WL 642646, at *7 (N.D. Ill. Mar. 13, 2006).

       Nonetheless, application of Anderson/Burdick would not change the result.             The

Secretary fails to acknowledge that in Florida Democratic Party v. Detzner, where the court

found that even when applying the Anderson/Burdick even a “slight [] burden” was

unconstitutional. 4:16CV607-MW/CAS, 2016 WL 6090943, at *6 (N.D. Fla. Oct. 16, 2016)

(granting plaintiff preliminary injunction against the state of Florida and its statutory scheme

regarding mismatched-signature ballots).

       b. Regarding the Secretary’s claim that the “burden on voting rights is minimal”

       First, the Secretary’s factual assertion that “mail-in voters are given notice that their

genuine and accurate signatures are required,” Secretary’s First Amended MSJ at 14, is

                                               12
    Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 13 of 17



overstated. The Secretary refers here merely to the statute itself, requiring that “A ballot may be

accepted only if…(2) neither the voter’s signature on the ballot application nor the signature on

the carrier envelope certificate is determined to have been executed by a person other than the

voter, unless signed by a witness.” Tex. Elec. Code § 87.041(b)(2). This argument presumes

that if a voter simply has sufficient notice of the fact that signatures will be compared before a

ballot is accepted, she can make sure and sign the same way she signed on the application. Even

if a voter recalls how she signed the application (or retained a copy of the application), this

simply avoids the fact that voters’ signatures vary for a multitude of reasons, as attested by Dr.

Mohammed, some of which are outside the voter’s control.         See Saucedo, 2018 WL 3862704,

*12 (relying on Dr. Mohammed’s testimony regarding “[t]he natural variations in a person’s

handwriting—many of which are unintentional or uncontrollable, like mental or physical

condition”). But even if notice were relevant—on the State’s apparent theory that every voter is

capable of consciously reproducing a signature that is sufficiently similar to a signature she

provided weeks or months earlier, to the satisfaction of an untrained Ballot Board reviewer—the

statute’s existence alone would be insufficient.      The New Hampshire statutes examined in

Saucedo were actually amended before the court’s ruling to mandate express warnings, both on

the application and the ballot envelope, that the ballot may be rejected if the signatures do not

match. Saucedo, 2018 WL 3862704, *2. The court considered this fact, and recognized that it

did not obviate the need for additional procedures. Id. at *12. In any event, neither the

application to vote by mail nor the carrier envelope used in Texas provides such a warning to the

voter. See, e.g., Plfs’ Exhibits 2-4 (applications and carrier envelopes from voter plaintiffs).

       c. Regarding the Secretary’s argument that the “magnitude of the injury is
          relatively slight”

       As with the previous section, this section must begin with a correction, or at least a

clarification, of the misimpression invited by the Secretary’s motion. The Secretary refers to the
                                                 13
      Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 14 of 17



state-court election contest brought by Plaintiffs Galvan and Garcia Vela at pages 15-16, and

states that the state courts “rejected challenges to the results of the election that included a

challenge concerning mail-in ballots.” Notably, the Secretary does not actually assert that any

constitutional claims were raised or addressed in the election contest. Nor could he, because

Texas courts lack jurisdiction to consider constitutional claims in an election contest. See Plfs.

Resp. to EVBB Defs’ Mtn. to Dismiss at 7. Plaintiffs filed their constitutional claims in a

separate lawsuit—this lawsuit—that the Secretary then removed to this Court.

        Moving beyond this, the Secretary’s argument seems to be that Plaintiffs whose votes

were rejected and not counted, even though they signed their own applications and carrier

envelopes, would only have a cognizable claim if a sufficient number of additional voters had

also been disenfranchised in proportion to total voters. This argument is misplaced and does not

undermine plaintiffs’ PDP claim here. Even if only a small number of voters typically have

ballots rejected for perceived signature mismatch, under the Mathews analysis, this only further

reduces the burden imposed on election officials by means of affording sufficient process to

validate those ballots, while at the same time providing a tangible, and fundamental, benefit to

the affected voters who otherwise were disenfranchised. This is the precise analysis by other

courts rejecting this very argument. Saucedo, 2018 WL 3862704, at *13; Zessar, 2006 WL

642646, at *9.

IV.     Plaintiffs did not have a process available to cure their ballots.

        The Secretary claims that the Plaintiffs already have a means for challenging rejected

ballots, but merely failed to exercise “the process available to them.” Secretary’s Amended MSJ

at 16. As already noted by the Plaintiffs, what the secretary refers to is Tex. Elec. Code §

87.127. This is not a process available to voters to challenge the rejection of their ballot; rather,

this allows the county election officer a very limited process for challenging an EVBB

                                                 14
        Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 15 of 17



determination, but only with court process and, in many elections, only after securing permission

from the county chair of all political parties. Tex. Elec. Code § 87.127.6 According to the

Secretary, the ability to “raise[] their concerns” and informally ask the Starr County Elections

Administrator for a favor he has no obligation to honor constitutes an available process.

            But even if the relevant election officials acceded to a voter’s request, and even if that

officer secured approval of funds for litigation, found a lawyer who was available to file an

emergency case before the canvas, and challenged the rejection of the ballot, it does not change

the fact that, without ordering constitutionally sufficient process, the court’s review would

simply be to inquire whether the EVBB “incorrectly rejected or accepted” a ballot according to

the statutes as they exist now. And under § 87.041, it is up to the discretion of the ballot board to

eyeball signatures and reject a ballot if they determine that the signatures appear to be a

mismatch.

                                                        PRAYER

            Plaintiffs respectfully request that the Court deny the Secretary’s motion for summary

judgment in its entirety. Plaintiffs further request any additional relief to which they may be

justly entitled.



                                                         Respectfully submitted,



6
    The section in question states in full:

            (a) If a county election officer, as defined by Section 31.091, determines a ballot was incorrectly
            rejected or accepted by the early voting ballot board before the time set for convening the
            canvassing authority, the county election officer may petition a district court for injunctive or
            other relief as the court determines appropriate.

            (b) In an election ordered by the governor or by a county judge, the county election officer must
            confer with and establish the agreement of the county chair of each political party before
            petitioning the district court.

Tex. Elec. Code § 87.127.
                                                            15
    Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 16 of 17



                                    _____________________________________
                                    Jerad Wayne Najvar
                                    Tex. Bar No. 24068079
                                    S.D. Tex. No. 1155651
                                    jerad@najvarlaw.com
                                    2180 North Loop West, Suite 255
                                    Houston, TX 77018
                                    281.404.4696 phone
                                    281.582.4138 fax
                                    Lead Counsel for Plaintiffs

Of counsel:
NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Tex. Bar No. 24104681
2180 North Loop West, Ste. 255
Houston, TX 77018
281.410.2003 phone
austin@najvarlaw.com




                                      16
    Case 7:18-cv-00113 Document 71 Filed on 08/19/19 in TXSD Page 17 of 17



                                      Certificate of Service


        The undersigned counsel hereby certifies that on August 19, 2019, the foregoing
document, along with any exhibits and proposed order, was served on the following counsel of
record in this matter by means of the court’s CM/ECF system:

Mr. Eric Hudson
Mr. H. Carl Myers
PO Box 12548, Capitol Station
Austin, TX 78711
Counsel for Defendant Pablos

Mr. Martin Golando
405 N. Saint Mary’s, Suite 700
San Antonio, TX 78205
Counsel for ballot board Defendants
                                                                      /s/ Jerad Najvar
                                                                     Jerad Najvar




                                               17
